Citation Nr: 1102785	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for residuals of 
prostate cancer to include erectile dysfunction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for vision loss.  

7.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Service connection was granted at a noncompensable rating for 
prostate cancer in the July 2007 decision.  Additionally, 
entitlement to special monthly compensation based on loss of use 
of a creative organ was also granted in the July 2007 rating 
decision.  A January 2008 rating decision addressed the issue of 
entitlement to an initial compensable rating for prostate cancer 
with erectile dysfunction in which the Veteran was assigned a 
noncompensable rating, effective February 26, 2007.  

The issues of entitlement to an initial compensable rating for 
residuals of prostate cancer to include erectile dysfunction, 
entitlement to service connection for bilateral hearing loss, 
entitlement to service connection for tinnitus, entitlement to 
service connection for loss of vision, and entitlement to service 
connection for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A May 2006 rating decision denied the Veteran's claim for 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  The Veteran was notified of his appellate rights, but 
did not appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in May 2006 is new evidence, and when considered with the 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for bilateral hearing loss.

3.  Evidence associated with the claims file after the last final 
denial in May 2006 is new evidence, and when considered with the 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  New and material evidence has been received, and the claim of 
entitlement to service connection for tinnitus is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letter dated in March 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  The letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), which held that the VCAA notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The March 2007 letter provided this notice to the 
Veteran.

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the July 2007 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the March 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  The Board notes that the March 2007 letter provided this 
notice to the Veteran.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination, with respect to the claim for service 
connection for an eye disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records and private treatment records are associated 
with the claims folder.  The Board notes that the Veteran has 
stated that he has had treatment at several VA medical centers 
(VAMCs), this will be further addressed below.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.


Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
As a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
was appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

The Board notes that the Veteran's current claims with regard to 
bilateral hearing loss and tinnitus are ones of entitlement to 
service connection.  These claims are based upon the same factual 
basis as his original claims of entitlement to service connection 
for bilateral hearing loss and tinnitus which were denied in the 
May 2006 rating decision.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of "new and material" 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2007), 
"new and material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the credibility 
of the newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) recently addressed 
requirements for new and material claims in Shade v. Shinseki, 
No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically the 
Court focused on the final sentence of 38 C.F.R. § 3.156(a) which 
states that, "[n]ew and material evidence can be neither 
cumulative nor redundant...and must raise a reasonable possibility 
of substantiating the claim."  The Court interprets the language 
of § 3.156(a) as creating a low threshold and views the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  In this 
regard, the Court refers to the VA's stated position in its 
rulemaking concerning the most recent revision to § 3.156(a), 
noting the VA did not mean to define "material" in the 
restrictive sense, i.e., "existing evidence that relates 
specifically to the reason why the claim was last denied," but 
rather, the intended meaning was "existing evidence that...relates 
to an unestablished fact necessary to substantiate the claim."

At the time of the prior final denial in this matter, as issued 
in a May 2006 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records dating from July 1968 to March 1970; statements from the 
Veteran; and a VCAA letter requesting information for development 
dated June 2005.  

The Veteran's initial claims of entitlement to service connection 
for bilateral hearing loss and tinnitus were denied by RO rating 
decision dated in May 2006.  This rating decision indicates that 
the basis for the RO's denial with regard to both issues was the 
absence of in-service complaints regarding hearing loss and 
tinnitus and the absence of treatment records indicating current 
medical diagnoses of bilateral hearing loss or tinnitus.  The 
Veteran did not timely appeal the May 2006 rating decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§ 20.1103 (2010).  

The Veteran filed a request to reopen both claims in January 
2007.  The RO granted his request to reopen the claims for 
entitlement to service connection for bilateral hearing loss and 
tinnitus, in the July 2007 rating decision, but then denied the 
claims on the merits.  The new evidence consisted of a February 
2007 statement in support and a February 2007 private 
audiological examination report.  The RO noted in the July 2007 
rating decision that the Veteran did provide new and material 
evidence in that the evidence addressed the issue of a current 
diagnoses with respect to the Veteran's claims for bilateral 
hearing loss and tinnitus.  The RO denied the claims on the 
merits, however, because there is no evidence of in-service 
complaints of either hearing loss or tinnitus and no evidence of 
a nexus connecting the Veteran's current hearing loss and 
tinnitus with active duty service.  Therefore, as noted above, 
the RO granted the Veteran's request to reopen the claims for 
entitlement to service connection for bilateral hearing loss and 
tinnitus, but denied the claims on the merits.

Following the RO's July 2007 denial of both claims, additional 
evidence was associated with the claims file, including VA 
audiological consult report dated March 2009; November 2009 and 
April 2010 statements from the Veteran; and an April 2010 letter 
of support.  

The Board finds that, in particular, the February 2007 private 
audiological examination report; the March 2009 VA audiological 
consult report; and the April 2010 statement from the Veteran 
describing noise exposure while in service are both new and 
material evidence because the evidence was not previously of 
record and it addresses the questions of whether the Veteran has 
a current disability with respect to both claims, as well as 
combat noise exposure.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, presuming the credibility of the evidence 
submitted, the evidence discussed above is considered new and 
material.  See Justus, supra.  After careful consideration, the 
Board concludes that this newly received evidence relates to an 
unestablished fact necessary to substantiate the Veteran's claim; 
thus, it is material.  Such evidence clearly relates to the 
reasons for the previous denial in May 2006.  As such, the Board 
concludes that the Veteran's request to reopen the previously 
disallowed claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection for 
tinnitus should be granted.  38 C.F.R. § 3.156(a) (2010).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss is 
reopened, and to this extent the claim is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened, and 
to this extent the claim is granted.




REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, loss of vision, and PTSD; and entitlement to an initial 
increased rating for prostate cancer with erectile dysfunction, 
currently evaluated as noncompensable.

In this regard, the Board observes a March 2008 statement in 
which the Veteran notes that he has received medical treatment 
for prostate cancer, hearing loss, tinnitus, loss of vision, and 
PTSD from VA medical facilities in West Palm Beach, Florida, and 
Saginaw, Michigan.  The Board notes, initially, that the record 
does contain some treatment reports from Saginaw, Michigan; 
however it's not clear that all of the available treatment 
reports are of record.  With regard to treatment reports from 
West Palm Beach, Florida, these records are not associated with 
the claims folder, nor is there any indication in the claims 
folder that any records from the West Palm Beach VAMC were 
requested.  The Board notes that VA has a duty to obtain all 
outstanding identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during the 
consideration of a claim, see Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the Board finds that the Veteran's appeal must be 
remanded to obtain any treatment records from the Saginaw, 
Michigan, and West Palm Beach, Florida, VAMC.

Additionally, the Board notes that with regard to the issues of 
entitlement to service connection for hearing loss and tinnitus, 
a February 2007 private audiological examination report diagnosed 
the Veteran with a moderate high frequency sensorineural hearing 
loss in both ears.  Initially, the Board notes that this 
examination report fails to provide an interpretive analysis by 
the examiner.  In that regard, the Board notes that it is 
precluded from interpreting puretone threshold results in order 
to determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(finding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Additionally, a 
March 2009 VA audiology consult report noted a diagnosis of mild 
sloping to severe sensorineural hearing loss above 1000 Hz in the 
right ear and mild sloping to moderate-to-severe sensorineural 
hearing loss above 1000 Hz in the left ear.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2010).  With regard to the aforementioned March 
2009 VA audiology consult report, the Board notes that the 
examiner did not provide auditory threshold information for each 
of the applicable frequencies and as such the report is 
inadequate for purposes of determining if the Veteran has a 
diagnosis of hearing loss for VA purposes.  

Furthermore, the Board observes that the Veteran has reported 
acoustic trauma in the military when he was exposed to loud 
noises associated with rockets, clay mortar bombings, and 
gunfire.  The Veteran is competent to describe the nature and 
extent of his in- service noise exposure, see 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board may accept the Veteran's testimony regarding 
the occurrence of exposure to acoustic trauma in service. 

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran has also been diagnosed with 
tinnitus as noted on the March 2009 VA consult note.  
Additionally, the Court has determined that, particularly with 
respect to claims for tinnitus, the Veteran is competent to 
report the existence of tinnitus and present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

Additionally, the Board acknowledges that lay evidence may be 
sufficient to establish a causal relationship between a current 
disability and service.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  With regard to hearing loss and tinnitus, the Board notes 
that the Veteran is competent to attest to hearing problems and 
ringing in his ears.  In this instance, the Board notes that the 
Veteran claims that he has had hearing problems, to include 
ringing in his ears, since service.

With consideration of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In consideration of the foregoing criteria, the 
Board finds that the Veteran should be afforded an examination 
that includes a nexus opinion that addresses the etiology of the 
Veteran's currently diagnosed bilateral hearing loss and 
tinnitus; specifically it should be determined whether the 
Veteran's currently diagnosed bilateral hearing loss and tinnitus 
are directly related to his active duty service.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2010).  With regard to the second PTSD element as set 
forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually varies 
depending on the circumstances of the stressor and the nature of 
a Veteran's service.

If the evidence establishes that a Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f)(2) (2010).  Otherwise, credible 
supporting evidence is required to corroborate the Veteran's 
stressor(s).  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  A 
review of the claims file reflects that the Veteran contends 
multiple combat-related stressors, including exposure to enemy 
mortar and rocket fire while serving as a guard and sharpshooter 
accompanying supply convoys along the Ho Chi Minh Trail.  The 
Board observes none of the Veteran's claimed stressors have been 
verified.

Additionally, the Board notes that recently, the regulations 
regarding service connection for PTSD were amended to provide 
that if a stressor claimed by a Veteran is related to the 
Veteran's "fear of hostile military or terrorist activity" and 
a VA or VA-contracted psychiatrist or psychologist confirms that 
the claimed stressor is adequate to support a diagnosis of PTSD, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or 
terrorist activity" means that "a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror." 75 Fed. Reg. at 39,852.

The Veteran's DD Form 214 indicates the Veteran served in the 
Republic of Vietnam for a period of nearly 12 months.  It would 
appear consistent with the circumstances of the Veteran's service 
that he likely experienced fear of hostile military activity.  
Absent clear and convincing evidence to the contrary, the 
Veteran's lay evidence alone is therefore sufficient to establish 
a stressor of threat due to fear of hostile military activity 
while serving in Vietnam.  See id.

The Board observes, however, that there is no diagnosis of PTSD 
of record.  As noted above in order to establish service 
connection for PTSD under 75 Fed. Reg. at 39,852, it is necessary 
to have a diagnosis of PTSD by a VA or VA- contracted 
psychiatrist or psychologist based on fear of hostile military 
activity.  As such, it is necessary to remand the claim for 
entitlement to service connection for PTSD in order to determine 
if the Veteran currently suffers from PTSD and if so, to obtain 
an opinion as to whether any stressor or stated "fear of hostile 
military or terrorist activity" is sufficient to support a 
diagnosis of PTSD.  Id.; 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  See also McLendon, supra.

In addition, the Veteran should be provided with a copy of the 
latest version of 38 C.F.R. § 3.304(f) to comply with all due 
process requirements.  See generally 38 C.F.R. §§ 19.29, 19.31 
(2010).

The Board also notes that the Veteran is service-connected for 
prostate cancer with erectile dysfunction, currently evaluated as 
noncompensable.  In the July 2007 rating decision, as well as the 
January 2008 rating decision, the RO relied on private treatment 
records in assigning the Veteran's noncompensable evaluation.  
Subsequent to those ratings decisions, the Veteran was afforded 
an April 2009 VA examination in which it is noted that the 
Veteran has adenocarcinoma of the prostate status post 
radioactive seed implantation with erectile dysfunction.  The 
Veteran stated during the examination that he urinates 
approximately every one to two hours and one to two times a 
night; and he does not use absorbent materials.  As such, the 
April 2009 VA examination does not indicate that the Veteran 
suffers from symptomatology needed to warrant a higher disability 
rating.  However, in November 2009 and April 2010 statements, the 
Veteran notes that he is suffering from voiding issues; urinates 
5-6 times an hour; and now uses absorbent materials, thereby 
asserting that his condition has increased in severity since the 
April 2009 VA examination.  Therefore, a new VA examination is 
warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination).

Finally, the Board notes, as documented in the record, that the 
RO has attempted to scheduled the Veteran for numerous 
examinations in connection with his appeal, and he has failed to 
report for several of them, most recently in December 2009.  
While the Board acknowledges the Veteran's statement that has 
difficulty reporting for such examinations in light of his 
purported voiding problems as well as memory problems (see VA 
Form 21-4138, dated in November 2009), the record reflects that 
he has reported for some VA examinations in the past.  Since the 
claims must be returned in order to obtain additional medical 
records, the Board finds that the RO should again attempt to 
reschedule the examinations as outlined above.  VA has a duty to 
assist the Veteran in obtaining information and the Veteran has a 
duty on his part to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  VA's 
duty must be understood as a duty to assist the veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a passive 
role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this 
instance, the Veteran must aid in the development of his claims 
by attending the VA examinations as requested.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 
39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the 
effective date of the rule published on 
July 13, 2010).  

2.	Contact the Veteran and request that he 
provide any available information and/or 
documentation regarding his claimed 
stressors.  Specifically ask the Veteran 
to specify dates of the claimed incidents.

3.	Request from the Joint Services Records 
Research Center (JSRRC) verification as to 
whether the Veteran's unit participated in 
combat activities and/or experienced 
incoming mortar or rocket fire during his 
period of assignment.

4.	Obtain all outstanding VA treatment 
records and reports from the Saginaw, 
Michigan, and West Palm Beach, Florida, 
VAMC.  A response, negative or positive, 
should be associated with the claims file.  
Efforts to obtain these records must be 
associated with the claims file and 
requests for these records must continue 
until the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

5.	Following completion of the above, 
schedule the Veteran for an examination 
with a VA or VA-contracted psychiatrist or 
psychologist.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
claims file, including a list of the 
verified stressor(s), if any, and a copy 
of this Remand must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims file was reviewed in connection 
with the examination.  After reviewing the 
record and examining the Veteran, the 
examiner should respond to the questions 
below.  The examiner should utilize the 
DSM-IV in arriving at any diagnoses and 
should explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinions 
expressed and the foundation for all 
conclusions should be clearly set forth.

a.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran 
currently has PTSD based on any of the 
stressors as verified by the AOJ?  The 
examiner is instructed to consider only 
the stressor(s), if any, identified as 
having been verified by the record.

b.	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran 
currently has PTSD due to his fear of 
hostile military or terrorist activity 
during his service in Korea?  "Fear of 
hostile military or terrorist 
activity" means that the Veteran 
experienced, witnessed or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the Veteran or others.

c.	Does the Veteran have any other 
acquired psychiatric disorder(s)?  If 
so, is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any acquired 
psychiatric disorder other than PTSD is 
etiologically related to the Veteran's 
military service?

6.	The Veteran should also be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's bilateral 
hearing loss and tinnitus.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should address whether the 
Veteran's current bilateral hearing loss 
and tinnitus are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to his military service.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

7.	Schedule the Veteran for a VA examination 
to determine the current degree of 
severity of his residuals of prostate 
cancer with erectile dysfunction.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The 
rationale for all opinions expressed must 
be provided.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

8.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
record contains evidence sufficient to 
warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


